Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 1 of 16 Page ID #:212


                                  NOTE: CHANGES MADE BY THE COURT
    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9                   CENTRAL DISTRICT OF CALIFORNIA
   10
   11   JUAN POZZI,                        Case No. 2:20−cv−07035−SVW−PJWx
   12               Plaintiff,
                                           STIPULATED PROTECTIVE
   13         vs.                          ORDER
   14   COUNTY OF LOS ANGELES,
                et al.,
   15
                    Defendants.
   16
   17
   18
   19         1.    A. PURPOSES AND LIMITATIONS

   20
   21   Discovery in this action is likely to involve production of confidential,

   22   proprietary, or private information for which special protection from

   23   public disclosures and from use for any purpose other than prosecuting

   24   this litigation may be warranted. Accordingly, the parties hereby

   25   stipulate to and petition the Court to enter the following Stipulated

   26   Protective Order. The parties acknowledge that this Order does not

   27   confer blanket protections on all disclosures or responses to discovery

   28   and that the protection it affords from public disclosure and use extends


                                             1
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 2 of 16 Page ID #:213



  1     only to the limited information or items that are entitled to confidential
  2     treatment under the applicable legal principles. The parties further
  3     acknowledge, as set fort in Section 12.3 below, that this Stipulated
  4     Protective Order does not entitle them to file confidential information
  5     under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  6     followed and the standards that will be applied when a party seeks
  7     permission from the court to file material under seal.
  8
  9           B. GOOD CAUSE STATEMENT
 10     This action is likely to involve sensitive personal medical information,
 11     sensitive arrest and booking information, and sensitive police and jail
 12     records, for which special protection from public disclosure and from
 13     use for any purpose other than prosecution of this action is warranted.
 14     Such confidential and proprietary materials and information consist of,
 15     among other things, personal medical information, booking and arrest
 16     records, records of incarceration, and possibly confidential personnel
 17     records protected by law, as well as other information generally
 18     unavailable to the public. In addition, privacy rights of third parties are
 19     implicated by the above. Accordingly, to expedite the flow of
 20     information, to facilitate the prompt resolution of disputes over
 21     confidentiality of discovery materials, to adequately protect information
 22     the parties are entitled to keep confidential, to ensure that the parties
 23     are permitted reasonable necessary uses of such material in
 24     preparation for and in the conduct of trial, to address their handling at
 25     the end of the litigation, and serve the ends of justice, a protective order
 26     for such information is justified in this matter. It is the intent of the
 27     parties that information will not be designated as confidential for
 28     tactical reasons and that nothing be so designated without a good faith


                                              2
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 3 of 16 Page ID #:214



  1     belief that it has been maintained in a confidential, non-public manner,
  2     and there is good cause why it should not be part of the public record of
  3     this case.
  4
  5           2.     DEFINITIONS
  6     2.1 Action: this pending federal law suit.
  7     2.2   Challenging Party: a Party or Non-Party that challenges the
  8     designation of information or items under this Order.
  9     2.3 “CONFIDENTIAL” Information or Items: information (regardless
 10     of how it is generated, stored or maintained) or tangible things that
 11     qualify for protection under Federal Rule of Civil Procedure 26(c), and
 12     as specified above in the Good Cause Statement.
 13     2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
 14     their support staff).
 15     2.5 Designating Party: a Party or Non-Party that designates
 16     information or items that it produces in disclosures or in responses to
 17     discovery as “CONFIDENTIAL.”
 18     2.6 Disclosure or Discovery Material: all items or information,
 19     regardless of the medium or manner in which it is generated, stored, or
 20     maintained (including, among other things, testimony, transcripts, and
 21     tangible things), that are produced or generated in disclosures or
 22     responses to discovery in this matter.
 23     2.7 Expert: a person with specialized knowledge or experience in a
 24     matter pertinent to the litigation who has been retained by a Party or
 25     its counsel to serve as an expert witness or as a consultant in this
 26     Action.
 27     2.8 House Counsel: attorneys who are employees of a party to this
 28     Action. House Counsel does not include Outside Counsel of Record or


                                             3
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 4 of 16 Page ID #:215



  1     any other outside counsel.
  2     2.9   Non-Party: any natural person, partnership, corporation,
  3     association, or other legal entity not named as a Party to this action.
  4     2.10 Outside Counsel of Record: attorneys who are not employees of a
  5     party to this Action but are retained to represent or advise a party to
  6     this Action and have appeared in this Action on behalf of that party or
  7     are affiliated with a law firm which has appeared on behalf of that
  8     party, and includes support staff.
  9     2.11 Party: any party to this Action, including all of its officers,
 10     directors, employees, consultants, retained experts, and Outside
 11     Counsel of Record (and their support staffs).
 12     2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 13     Discovery Material in this Action.
 14     2.13 Professional Vendors: persons or entities that provide litigation
 15     support services (e.g., photocopying, videotaping, translating, preparing
 16     exhibits or demonstrations, and organizing, storing, or retrieving data
 17     in any form or medium) and their employees and subcontractors.
 18     2.14 Protected Material: any Disclosure or Discovery Material that is
 19     designated as “CONFIDENTIAL.”
 20     2.15 Receiving Party: a Party that receives Disclosure or Discovery
 21     Material from a Producing Party.
 22
 23           3.   SCOPE
 24     The protections conferred by this Stipulation and Order cover not only
 25     Protected Material (as defined above), but also (1) any information
 26     copied or extracted from Protected Material; (2) all copies, excerpts,
 27     summaries, or compilations of Protected Material; and (3) any
 28     testimony, conversations, or presentations by Parties or their Counsel


                                              4
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 5 of 16 Page ID #:216



  1     that might reveal Protected Material.
  2     Any use of Protected Material at trial shall be governed by the orders of
  3     the trial judge. This Order does not govern the use of Protected
  4     Material at trial.
  5
  6           4.   DURATION
  7     Once a case proceeds to trial, all of the information that was designated
  8     as confidential or maintained pursuant to this protective order becomes
  9     public and will be presumptively available to all members of the public,
 10     including the press, unless compelling reasons supported by specific
 11     factual findings to proceed otherwise are made to the trial judge in
 12     advance of the trial. See Kamakana v. City and County of Honolulu,
 13     447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 14     showing for sealing documents produced in discovery from “compelling
 15     reasons” standard when merits-related documents are part of court
 16     record). Accordingly, the terms of this protective order do not extend
 17     beyond the commencement of the trial.
 18
 19           5.   DESIGNATING PROTECTED MATERIAL
 20     5.1 Exercise of Restraint and Care in Designating Material for
 21     Protection. Each Party or Non-Party that designates information or
 22     items for protection under this Order must take care to limit any such
 23     designation to specific material that qualifies under the appropriate
 24     standards. The Designating Party must designate for protection only
 25     those parts of material, documents, items, or oral or written
 26     communications that qualify so that other portions of the material,
 27     documents, items, or communications for which protection is not
 28     warranted are not swept unjustifiably within the ambit of this Order.


                                             5
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 6 of 16 Page ID #:217



  1     Mass, indiscriminate, or routinized designations are prohibited.
  2     Designations that are shown to be clearly unjustified or that have been
  3     made for an improper purpose (e.g., to unnecessarily encumber the case
  4     development process or to impose unnecessary expenses and burdens on
  5     other parties) may expose the Designating Party to sanctions.
  6     If it comes to a Designating Party’s attention that information or items
  7     that it designated for protection do not qualify for protection, that
  8     Designating Party must promptly notify all other Parties that it is
  9     withdrawing the inapplicable designation.
 10     5.2 Manner and Timing of Designations. Except as otherwise provided
 11     in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
 12     otherwise stipulated or ordered, Disclosure or Discovery Material that
 13     qualifies for protection under this Order must be clearly so designated
 14     before the material is disclosed or produced.
 15     Designation in conformity with this Order requires:
 16     (a) for information in documentary form (e.g., paper or electronic
 17     documents, but excluding transcripts of depositions or other pretrial or
 18     trial proceedings), that the Producing Party affix at a minimum, the
 19     legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
 20     each page that contains protected material. If only a portion or portions
 21     of the material on a page qualifies for protection, the Producing Party
 22     also must clearly identify the protected portion(s) (e.g., by making
 23     appropriate markings in the margins).
 24     A Party or Non-Party that makes original documents available for
 25     inspection need not designate them for protection until after the
 26     inspecting Party has indicated which documents it would like copied
 27     and produced. During the inspection and before the designation, all of
 28     the material made available for inspection shall be deemed


                                             6
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 7 of 16 Page ID #:218



  1     “CONFIDENTIAL.” After the inspecting Party has identified the
  2     documents it wants copied and produced, the Producing Party must
  3     determine which documents, or portions thereof, qualify for protection
  4     under this Order. Then, before producing the specified documents, the
  5     Producing Party must affix the “CONFIDENTIAL legend” to each page
  6     that contains Protected Material. If only a portion or portions of the
  7     material on a page qualifies for protection, the Producing Party also
  8     must clearly identify the protected portion(s) (e.g., by making
  9     appropriate markings in the margins).
 10           (b)     for testimony given in depositions that the Designating
 11           Party identify the Disclosure or Discovery Material on the record,
 12           before the close of the deposition all protected testimony.
 13           (c)     for information produced in some form other than
 14           documentary and
 15     for any other tangible items, that the Producing Party affix in a
 16     prominent place on the exterior of the container or containers in which
 17     the information is stored the legend “CONFIDENTIAL.” If only a
 18     portion or portions of the information warrants protection, the
 19     Producing Party, to the extent practicable, shall identify the protected
 20     portion(s).
 21     5.3 Inadvertent Failures to Designate. If timely corrected, an
 22     inadvertent failure to designate qualified information or items does not,
 23     standing alone, waive the Designating Party’s right to secure protection
 24     under this Order for such material. Upon timely correction of a
 25     designation, the Receiving Party must make reasonable efforts to
 26     assure that the material is treated in accordance with the provisions of
 27     this Order.
 28


                                              7
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 8 of 16 Page ID #:219



  1           6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  2     6.1 Timing of Challenges. Any Party or Non-Party may challenge a
  3     designation of confidentiality at any time that is consistent with the
  4     Court’s Scheduling Order.
  5     6.2   Meet and Confer. The Challenging Party shall initiate the
  6     dispute resolution process under Local Rule 37.1 et seq.
  7     6.3 The burden of persuasion in any such challenge proceeding shall be
  8     on the Designating Party. Frivolous challenges, and those made for an
  9     improper purpose (e.g., to harass or impose unnecessary expenses and
 10     burdens on other parties) may expose the Challenging Party to
 11     sanctions. Unless the Designating Party has waived or withdrawn the
 12     confidentiality designation, all parties shall continue to afford the
 13     material in question the level of protection to which it is entitled under
 14     the Producing Party’s designation until the Court rules on the
 15     challenge.
 16
 17           7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 18     7.1 Basic Principles. A Receiving Party may use Protected Material that
 19     is disclosed or produced by another Party or by a Non-Party in
 20     connection with this Action only for prosecuting, defending, or
 21     attempting to settle this Action. Such Protected Material may be
 22     disclosed only to the categories of persons and under the conditions
 23     described in this Order. When the Action has been terminated, a
 24     Receiving Party must comply with the provisions of section 13 below
 25     (FINAL DISPOSITION).
 26     Protected Material must be stored and maintained by a Receiving Party
 27     at a location and in a secure manner that ensures that access is limited
 28     to the persons authorized under this Order.


                                             8
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 9 of 16 Page ID #:220



  1     7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
  2     otherwise ordered by the court or permitted in writing by the
  3     Designating Party, a Receiving Party may disclose any information or
  4     item designated “CONFIDENTIAL” only to:
  5     (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
  6     well as employees of said Outside Counsel of Record to whom it is
  7     reasonably necessary to disclose the information for this Action;
  8     (b)   the officers, directors, and employees (including House Counsel) of
  9     the Receiving Party to whom disclosure is reasonably necessary for this
 10     Action;
 11     (c)   Experts (as defined in this Order) of the Receiving Party to whom
 12     disclosure is reasonably necessary for this Action and who have signed
 13     the
 14     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 15     (d)   the court and its personnel;
 16     (e)   court reporters and their staff;
 17     (f)   professional jury or trial consultants, mock jurors, and
 18     Professional Vendors to whom disclosure is reasonably necessary for
 19     this Action and who have signed the “Acknowledgment and Agreement
 20     to Be Bound” (Exhibit A);
 21     (g)   the author or recipient of a document containing the information
 22     or a custodian or other person who otherwise possessed or knew the
 23     information;
 24     (h)   during their depositions, witnesses ,and attorneys for witnesses,
 25     in the Action to whom disclosure is reasonably necessary provided: (1)
 26     the deposing party requests that the witness sign the form attached as
 27     Exhibit 1 hereto; and (2) they will not be permitted to keep any
 28     confidential information unless they sign the “Acknowledgment and


                                             9
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 10 of 16 Page ID #:221



   1    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
   2    Designating Party or ordered by the court. Pages of transcribed
   3    deposition testimony or exhibits to depositions that reveal Protected
   4    Material may be separately bound by the court reporter and may not be
   5    disclosed to anyone except as permitted under this Stipulated
   6    Protective Order; and
   7    (i)   any mediator or settlement officer, and their supporting
   8    personnel,
   9    mutually agreed upon by any of the parties engaged in settlement
  10    discussions.
  11
  12          8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
  13                 PRODUCED IN OTHER LITIGATION
  14    If a Party is served with a subpoena or a court order issued in other
  15    litigation that compels disclosure of any information or items
  16    designated in this Action as “CONFIDENTIAL,” that Party must:
  17    (a)   promptly notify in writing the Designating Party. Such
  18    notification shall include a copy of the subpoena or court order;
  19    (b)   promptly notify in writing the party who caused the subpoena or
  20    order to issue in the other litigation that some or all of the material
  21    covered by the subpoena or order is subject to this Protective Order.
  22    Such notification shall include a copy of this Stipulated Protective
  23    Order; and
  24    (c)   cooperate with respect to all reasonable procedures sought to be
  25    pursued by the Designating Party whose Protected Material may be
  26    affected.
  27    If the Designating Party timely seeks a protective order, the Party
  28    served with the subpoena or court order shall not produce any


                                             10
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 11 of 16 Page ID #:222



   1    information designated in this action as “CONFIDENTIAL” before a
   2    determination by the court from which the subpoena or order issued,
   3    unless the Party has obtained the Designating Party’s permission. The
   4    Designating Party shall bear the burden and expense of seeking
   5    protection in that court of its confidential material and nothing in these
   6    provisions should be construed as authorizing or encouraging a
   7    Receiving Party in this Action to disobey a lawful directive from
   8    another court.
   9
  10          9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
  11                BE PRODUCED IN THIS LITIGATION
  12    (a)   The terms of this Order are applicable to information produced by
  13    a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  14    information produced by Non-Parties in connection with this litigation
  15    is protected by the remedies and relief provided by this Order. Nothing
  16    in these provisions should be construed as prohibiting a Non-Party from
  17    seeking additional protections.
  18    (b)   In the event that a Party is required, by a valid discovery request,
  19    to produce a Non-Party’s confidential information in its possession, and
  20    the Party is subject to an agreement with the Non-Party not to produce
  21    the Non-Party’s confidential information, then the Party shall:
  22          (1)   promptly notify in writing the Requesting Party and the
  23          Non-Party
  24    that some or all of the information requested is subject to a
  25    confidentiality agreement with a Non-Party;
  26          (2)   promptly provide the Non-Party with a copy of the
  27          Stipulated Protective Order in this Action, the relevant discovery
  28          request(s), and a reasonably specific description of the information


                                             11
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 12 of 16 Page ID #:223



   1          requested; and
   2          (3)   make the information requested available for inspection by
   3          the Non-Party, if requested.
   4    (c)   If the Non-Party fails to seek a protective order from this court
   5    within 14 days of receiving the notice and accompanying information,
   6    the Receiving Party may produce the Non-Party’s confidential
   7    information responsive to the discovery request. If the Non-Party timely
   8    seeks a protective order, the Receiving Party shall not produce any
   9    information in its possession or control that is subject to the
  10    confidentiality agreement with the Non-Party before a determination by
  11    the court. Absent a court order to the contrary, the Non-Party shall
  12    bear the burden and expense of seeking protection in this court of its
  13    Protected Material.
  14
  15          10.   UNAUTHORIZED DISCLOSURE OF PROTECTED
  16                MATERIAL
  17    If a Receiving Party learns that, by inadvertence or otherwise, it has
  18    disclosed Protected Material to any person or in any circumstance not
  19    authorized under this Stipulated Protective Order, the Receiving Party
  20    must immediately (a) notify in writing the Designating Party of the
  21    unauthorized disclosures, (b) use its best efforts to retrieve all
  22    unauthorized copies of the Protected Material, (c) inform the person or
  23    persons to whom unauthorized disclosures were made of all the terms of
  24    this Order, and (d) request such person or persons to execute the
  25    “Acknowledgment and Agreement to Be Bound” that is attached hereto
  26    as Exhibit A.
  27
  28


                                             12
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 13 of 16 Page ID #:224



   1          11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
   2                OTHERWISE PROTECTED MATERIAL
   3    When a Producing Party gives notice to Receiving Parties that certain
   4    inadvertently produced material is subject to a claim of privilege or
   5    other protection, the obligations of the Receiving Parties are those set
   6    forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is
   7    not intended to modify whatever procedure may be established in an e-
   8    discovery order that provides for production without prior privilege
   9    review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
  10    the parties reach an agreement on the effect of disclosure of a
  11    communication or information covered by the attorney-client privilege
  12    or work product protection, the parties may incorporate their
  13    agreement in the stipulated protective order submitted to the court.
  14
  15          12.   MISCELLANEOUS
  16    12.1 Right to Further Relief. Nothing in this Order abridges the right of
  17    any person to seek its modification by the Court in the future.
  18    12.2 Right to Assert Other Objections. By stipulating to the entry of
  19    this Protective Order no Party waives any right it otherwise would have
  20    to object to disclosing or producing any information or item on any
  21    ground not addressed in this Stipulated Protective Order. Similarly, no
  22    Party waives any right to object on any ground to use in evidence of any
  23    of the material covered by this Protective Order.
  24    12.3 Filing Protected Material. A Party that seeks to file under seal any
  25    Protected Material must comply with Civil Local Rule 79-5. Protected
  26    Material may only be filed under seal pursuant to a court order
  27    authorizing the sealing of the specific Protected Material at issue. If a
  28    Party's request to file Protected Material under seal is denied by the


                                             13
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 14 of 16 Page ID #:225



   1    court, then the Receiving Party may file the information in the public
   2    record unless otherwise instructed by the court. Good cause must be
   3    shown for the under seal filing.
   4
   5
              13.   FINAL DISPOSITION
   6
        After the final disposition of this Action, as defined in paragraph 4,
   7
        within 60 days of a written request by the Designating Party, each
   8
        Receiving Party must return all Protected Material to the Producing
   9
        Party or destroy such material. As used in this subdivision, “all
  10
        Protected Material” includes all copies, abstracts, compilations,
  11
        summaries, and any other format reproducing or capturing any of the
  12
        Protected Material. Whether the Protected Material is returned or
  13
        destroyed, the Receiving Party must submit a written certification to
  14
        the Producing Party (and, if not the same person or entity, to the
  15
        Designating Party) by the 60 day deadline that (1) identifies (by
  16
        category, where appropriate) all the Protected Material that was
  17
        returned or destroyed and (2)affirms that the Receiving Party has not
  18
        retained any copies, abstracts, compilations, summaries or any other
  19
        format reproducing or capturing any of the Protected Material.
  20
        Notwithstanding this provision, Counsel are entitled to retain an
  21
        archival copy of all pleadings, motion papers, trial, deposition, and
  22
        hearing transcripts, legal memoranda, correspondence, deposition and
  23
        trial exhibits, expert reports, attorney work product, and consultant
  24
        and expert work product, even if such materials contain Protected
  25
  26    //
  27
        //
  28


                                             14
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 15 of 16 Page ID #:226



   1    Material. Any such archival copies that contain or constitute Protected
   2    Material remain subject to this Protective Order as set forth in Section
   3    4 (DURATION).
   4
   5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

   6
   7
         DATED: September 9, 2020           /s/ Dev Das
   8
   9                                        DEV DAS
  10                                        BEN MEISELAS
                                            Attorneys for Plaintiff Juan Pozzi
  11
  12     DATED: September 9, 2020           /s/ Edward Wells

  13                                        EDWARD S. WELLS
  14                                        JILL WILLIAMS
                                            Attorneys for Defendant County of Los
  15                                        Angeles
  16
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  17
  18
  19    DATED: September 11, 2020          _________________________________

  20                                       PAUL L. ABRAMS
                                           United States Magistrate Judge
  21
  22
  23
  24
  25
  26
  27
  28


                                             15
Case 2:20-cv-07035-SVW-PJW Document 20 Filed 09/11/20 Page 16 of 16 Page ID #:227



     1                                       EXHIBIT A
     2                            COMPLIANCE AGREEMENT
     3         I hereby acknowledge that I, ______________________________ [name],
     4   ____________________________________________ [position and employer],

     5   am about to receive Protected Documents supplied in connection with Juan Pozzi

     6   v. County of Los Angeles, et al., case number 2:20−cv−07035−SVW−PJWx. I
         certify that I understand that the Protected Documents are provided to me subject
     7
         to the terms and restrictions of the Stipulation and Protective Order filed in this
     8
         case. I have been given a copy of the Protective Order; I have read it, and I agree
     9
         to be bound by its terms.
    10
               I understand that Protected Documents, as defined in the Protective Order,
    11
         including any notes or other records that may be made regarding any such
    12
         materials, shall not be disclosed to anyone except as expressly permitted by the
    13
         Protective Order. I will not copy or use, except solely for the purposes of this
    14   case, any Protected Documents obtained pursuant to this Protective Order, except
    15   as provided therein or otherwise ordered by the Court in the case.
    16         I further understand that I am to retain all copies of all Protected
    17   Documents provided to me in the case in a secure manner, and that all copies of
    18   such materials are to remain in my personal custody until termination of my
    19   participation in this case, whereupon the copies of such materials will be returned
    20   to counsel who provided me with such materials.
    21         I declare under penalty of perjury under the laws of the State of California
    22   that the foregoing is true and correct. Executed this ___day of _______________,
    23   20___, at ____________________________________________ [place].
    24   Signature: __________________________________________
    25   Title: ______________________________________________
    26   Address: ___________________________________________
    27   Telephone Number: ___________________________________
    28


                                                    1
